Per Curiam
— W. Henry Savage was convicted of the statutory offense of altering or changing the marks of three head of cattle not his own with intent to claim the same and to prevent identification by the true owner, and took writ of error.
At the trial the State showed that the three cattle whose marks are alleged to have'been fradulently changed with intent to claim, the cattle, together with three oxen claimed by the defendant, had been taken from an open range and placed in the custody of the sheriff in the absence of the defendant, and there was testimony offered by the State tending to show that the defendant in recovering his oxen also claimed the cattle. When the defendant took the stand he was not permitted to answer a question as to whether he had put in a claim for the three head of cattle, upon the theory that it was “a self serving statement.” This was error and prejudicial to the defendant who should have been permitted to rebut testimony offered by the State tending to show he claimed the cattle when they were in the hands of the sheriff. An answer to the question as to whether he had claimed the cattle was responsive to the State’s testimony and was not merely a self serving statement. The testimony showing guilt is not conclusive, and because of this error harmful to the defendant, the judgment is reversed.
Whitfield, O. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.